DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 8/9/2021 has been entered.
Disposition of claims: 
Claim 4 has been canceled.
Claims 19-20 have been added.
Claims 1-3 and 5-20 are pending.
Claims 1, 7, 9-10, and 12-13 have been amended.
The amendments to claims 7, 10, and 12 have overcome the objections of claims 7, 10, and 12 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 13 has overcome the rejection of claim 13 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1, 7, 9-10, and 12-13 have overcome:
the rejections of claims 1-8 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 102703059 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Wang), 
the rejections of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102703059 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent),  
the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102703059 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) as applied to claims 12-14 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao), and
the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102703059 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Boudreault et al. (US 2015/0236277 A1, hereafter Boudreault ‘277) set forth in the last Office Action.
The rejections have been withdrawn.
The cancelation of claim 4 has overcome the rejection of claim 4 as being unpatentable over Boudreault et al. (US 2015/0236277 A1) in view of Boudreault et al. (US 2016/0359122 A1) set forth in the last Office Action. The rejection to claim 4 has been withdrawn. The rejections to other claims (claims 1-3, 5, and 7-18) are maintained.
In view of the amendments to the claims, the Examiner has withdrawn the outstanding rejections to claim 6 under 35 U.S.C. 102(a)(1) by Wang et al (CN 102703059 A) and under 35 U.S.C. 103 over Boudreault et al. (US 2015/0236277 A1) in view of Boudreault et al. (US 2016/0359122 A1) set forth in the last Office Action; however, the amendments necessitate new 

Response to Arguments
Applicant’s arguments see the second paragraph of page 61 of the reply filed 8/9/2021 regarding the rejections of claims 1-8 and 10-11 under 35 U.S.C. 102(a)(1) by Wang, the rejections of claims 12-14 under 35 U.S.C. 103 over Wang, the rejections of claim 15 under 35 U.S.C. 103 over Wang/Liao, the rejections of claim 18 under 35 U.S.C. 103 over Wang/Boudreault set forth in the Office Action of 5/7/2021 have been considered. 
Those rejections have been withdrawn, rendering this argument moot.
Applicant’s arguments see the first paragraph from the bottom of page 62 through the third paragraph of page 66 of the reply filed 8/9/2021 regarding the rejections of claims 1-18 under 35 U.S.C. 103 over Boudreault ‘277/Boudreault ‘122 and the rejection of claims 15 under 35 U.S.C. 103 over Boudreault ‘277/Boudreault ‘122/Liao set forth in the Office Action of 5/7/2021 have been considered. 
Applicant argues that Boudreault ‘122 teaches a combination of phenyl pyridine combined with triazine moieties. Applicant further argues that Boudreault ‘122 cannot arrive at a compound in which the pyrimidinyl, pyrazinyl, or triazinyl substitution represented by Formula 6 which is indirectly connected to the metal in the quinoline ring, isoquinoline ring, quinazoline ring or five-membered heterocyclic pyrimidine ring in Formula 1 to Formula 5. 
Respectfully, the Examiner does not agree.
Applicant argues that Boudreault does not teach the structures of Formulas 1 to 5.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The ligand structures represented by Formulas 1 to 5 are taught by Boudreault ‘277.
Boudreault ‘277 discloses a metal complex having formula, M(LA)x(LB)y(LC)z, wherein ligand LA has the following structure ([063]). In the formula, M can be Ir; x can be 2; y can be 1; z can be 0; X1-X4 can be C or N; ring A can be 6-membered carbocyclic ring; two adjacent RB can form a six-membered carbocyclic or heterocyclic ring E fused to ring B, and ring E can be further substituted; RA and RB can be independently selected from hydrogen, deuterium, alkyl, alkenyl, heteroaryl, and combination thereof ([064]-[078]). Boudreault ‘277 exemplifies a metal complex (Compound 81 in [132]). The Compound 81 includes the quinazoline unit represented by Applicant’s Formula 4. Therefore, the backbone the ligand including the quinazoline unit of Applicant’s Formula 4 is taught by Boudreault ‘277.
In the general formula of Boudreault ‘277, Boudreault ‘277 does teach that RB can be heteroaryl ([064]-[078]). It is known in the art that a triazinyl group is a heteroaryl group.
The only knowledge that an ordinary skill in the art relies upon from Boudreault ‘122 is the specific structure of the triazinyl group as a heteroaryl substituent of an Ir-based metal complex. Therefore, an ordinary skill in the art would not rely on from Boudreault ‘122 for the knowledge of the quinazoline structure. 
Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]). Boudreault further teaches 
Therefore, an ordinary skill in the art would have selected t-butyl substituted triazinyl group as the heteroaryl substituent RB of the compound of Boudreault ‘277. 
Use of the reference by Boudreault ‘277 is not limited to the backbone structure of the compounds of Boudreault ‘277; instead, the reference can be used to teach the advantage of the triazinyl substituent group. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that those skill in the art would merely introduce the triazinyl group into the ring directly connected to the metal in compound 81 of Boudreault ‘277 to obtain the following compound (see the structure on page 64 of the Remarks) which is different from the claimed compound. 
Respectfully, the Examiner does not agree.
In the general structure of Boudreault ‘277, two adjacent RB can form a six-membered carbocyclic or heterocyclic ring E fused to ring B, and ring E can be further substituted; RA and RB can be independently selected from the group including hydrogen and heteroaryl ([064]-[078]). Boudreault ‘277 exemplifies a metal complex (Compound 81 in [132]).
In the Compound 81 of Boudreault ‘277, there are only five substitutable location for the substituent RB. Among them three out of five positions read on the claimed substitution positions of R1 through R3 of formula 4. The selection of the specific position for substitution would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). 
More importantly, the substitution position for the substituent RB is exemplified by several example compounds of Boudreault ‘277 (i.e. ligands LA86, LA89, LA92, LA95 in [096]). For example, in the ligand LA86 of Boudreault ‘277, RB is isopropyl. Boudreault ‘277 discloses RB can be selected from the group including alkyl such as isopropyl and heteroaryl such as triazinyl. Substitution of an alkyl group of isopropyl with heteroaryl group of triazinyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that for the purpose of achieving redshift in the pending application, those skilled in the art would not have been motivated to apply the description of redshift in paragraph [059] of Boudreault ‘122 to Boudreault ‘277 to obtain the claimed compound.
Respectfully, the Examiner does not agree.
The feature of red emission would have been obvious to an ordinary skill in the art based the teaching and/or suggestion by Boudreault ‘277 in view of Boudreault ‘122.
Boudreault ‘277 discloses the compounds of Boudreault ‘277 (i.e. represented by the general formula of Boudreault ‘277 in [063]) including both quinazoline-based ligands and branched acetylacetone (acac) derivatives. The combination of these ligands allows red phosphorescent material with good external quantum efficiency, color, and lifetime ([062]). The exemplary Compound 81 of Boudreault ‘277 which is also cited by the Examiner for the rejection (paragraph 69-70 on pages 12-13 of the last Office Action), emits red light (maximum wavelength of 668 nm) when it is used as the emitter of an organic EL device (Table 3).
The compound of Boudreault ‘277 as modified by Boudreault ‘122 (paragraph 80 of page 15 of the last Office Action) that the Examiner cited to reject the instant claims are encompassed by the general formula by Boudreault ‘277. 
Furthermore, Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]). 
Therefore, an ordinary skill in the art recognize the compound of Boudreault ‘277 as modified by Boudreault ‘122 would provide red or infrared emission when it is used in an organic EL device because redshift of the emission spectra having maximum wavelength of 668 nm which is red, should emit red or infrared light.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that although Boudreault ‘122 teaches a red shift by introducing a specific triazinyl group substitution on the pyridine ring of the phenylpyridine ligand backbone, it could not obtain deep red and near-infrared luminescence.
Respectfully, the Examiner does not agree.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, as outlined above, the feature of red emission has been taught by Boudreault ‘277 in view of Boudreault ‘122.
Boudreault ‘277 discloses the compounds of Boudreault ‘277 (i.e. represented by the general formula of Boudreault ‘277 in [063]) including both quinazoline-based ligands and branched acetylacetone (acac) derivatives. The combination of these ligands allows red phosphorescent material with good external quantum efficiency, color, and lifetime ([062]). The exemplary Compound 81 of Boudreault ‘277 which is also cited by the Examiner for the rejection (paragraph 69-70 on pages 12-13 of the last Office Action), emits red light (maximum wavelength of 668 nm) when it is used as the emitter of an organic EL device (Table 3).
Therefore, the feature of red emission would have been obvious over Boudreault ‘277 in view of Boudreault ‘122.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues
Respectfully, the Examiner does not agree.
The feature of red emission would have been obvious to an ordinary skill in the art based the teaching and/or suggestion by Boudreault ‘277 in view of Boudreault ‘122.
The maximum emission wavelength of the example compound of Boudreault ‘277 has 4 nm shorter wavelength than the comparative compound. It is unclear whether such small maximum wavelength change of 4 nm would change the physiologically perceived color in human color vision. Particularly, the emission spectrum of the example device of Boudreault ‘277 has FWHM of 62 nm which is more than 13% narrower than the emission of the comparative device. An ordinary skill in the art recognizes that small FWHM of the emission spectrum provides higher color purity. Therefore, both emission wavelength maximum and FWHM should be considered when judging the physiologically perceived color in human color vision. 
The 1931 CIE coordinates of the emission of the inventive device of Boudreault ‘277 is same as those of the comparative device. Furthermore, Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]).
Therefore, an ordinary skill in the art would have been motivated to modify the compound of Boudreault ‘277 in view of Boudreault ‘122 to provide a compound having red emission.
Furthermore, even if the emission wavelength of the inventive device has 4 nm shorter emission maximum wavelength, an ordinary skills in the art would still select the inventive 
In response to applicant's argument as described above, the fact that applicant has recognized another advantage (i.e. smaller FWHM, higher LE, and higher EQE) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least this reason, the applicant’s argument is not found to be persuasive. 
Applicant argues that new claim 19 is not obvious over Boudreault ‘277 and Boudreault ‘122 alone or in any combination. Applicant further argues that new claim 20 is not obvious over Wang, Boudreault ‘277, and Boudreault ‘122 alone or in any combination.
Respectfully, the Examiner does not agree. 
A new ground of rejections have been made in this office action, rendering these arguments moot.

Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, Applicant recites “wherein the ligand La is anyone or any two selected from”. The claim term of “anyone” should be “any one”. The corrections will improve readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236277 A1, hereafter Boudreault ‘277) in view of Boudreault et al. (US 2016/0359122 A1, hereafter Boudreault ‘122).
Regarding claim 1, Boudreault ‘277 discloses a metal complex having formula, M(LA)x(LB)y(LC)z, wherein ligand LA has the following structure ([063]).

    PNG
    media_image1.png
    197
    364
    media_image1.png
    Greyscale

In the formula, M can be Ir; x can be 2; y can be 1; z can be 0; X1-X4 can be C or N; ring A can be 6-membered carbocyclic ring; two adjacent RB can form a six-membered carbocyclic or heterocyclic ring E fused to ring B, and ring E can be further substituted; RA and RB can be independently selected from hydrogen, deuterium, alkyl, alkenyl, heteroaryl, and combination thereof ([064]-[078]).
Boudreault ‘277 exemplifies a metal complex (Compound 81 in [132]).

    PNG
    media_image2.png
    257
    589
    media_image2.png
    Greyscale

Boudreault ‘277 teaches substitution position 8 (marked by an arrow in the figure above) of the fused benzene ring of Compound 81 (corresponding to R1 of Applicant’s Formula 4) to substitute various substituent groups represented by RB of ligand LA (i.e. ligands LA86, LA89, LA92, LA95 in [096]). Therefore the substitution position 8 is a known substitution position for RB of ligand LA
Boudreault ‘277 discloses an electroluminescent device (“Device Example” in [136]-[137] and Table 2) comprising a cathode (ITO), an emission layer (Compound 81 as a dopant, BAlq as a host), and an anode (Al). The electroluminescent device comprising Compound 81 of Boudreault ‘277 emits red light having wavelength maximum of 668 nm (Table 3).
Boudreault ‘277 does not disclose a specific ligand LA comprising Applicant’s Formula 6; however, Boudreault ‘277 does teach that RB can be a combination of alkyl, alkenyl, and heteroaryl groups, and adjacent RB can form a six-membered carbocyclic or heterocyclic ring E fused to ring B, ring E can be further substituted ([076]-[078]). 
Boudreault ‘122 discloses a specific heteroaryl group, triazine (formula in [068]) which can be substituted to a Ir metal complex ([060]), wherein the Ir metal complex is used as an emitter of an electroluminescent device ([171] and Table 1).
Boudreault ‘122 exemplifies a t-butyl substituted triazine structure (Compound B-1079 in [171]).
Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]). Boudreault further teaches addition of aliphatic side chains on the triazine provides better external quantum efficiency of the metal complex and better thermal stability ([059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Boudreault ‘277 (Compound 81) by substituting di-t-butyl-substituted triazine group at the substitution location 8 corresponding to R1
The motivation of doing so would provide a red shift of the related light-emitting metal complex with better external quantum efficiency and better thermal stability, as taught by Boudreault ‘122.
Furthermore, the triazine is within the scope of the heteroaryl substituent of the ligand LA of Boudreault ‘277. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of allowed substituent groups at the known substitution position 8 of the quinazoline unit of the ligand LA of Boudreault ‘277 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The modification provides a metal complex has the following structure.

    PNG
    media_image3.png
    358
    647
    media_image3.png
    Greyscale

The ligand La of the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 (the left-hand side ligand in the figure above) has identical structure as Applicant’s Formula 4, 2, R3, R6, and R8 are each hydrogen; R7 and R9 are an unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); R1 is a substituted heteroaryl group having 3 to 30 carbon atoms (di-t-butyltriazine); at least one of R1 to R5 is represented by Formula 6 (R1 is Formula 6), wherein X1, X3, and X5 are each N; X2 and X4 are each CR; at least one of X1-X5 is N; R is a substituted alkyl group having 1 to 20 carbon atoms (t-butyl), meeting all the limitations of claim 1.
The modification also provides an electroluminescent device comprising a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and BAlq as a host, and an anode (Al), meeting all the limitations of claims 12-13 and 16.
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein the metal is Ir, meeting all the limitations of claims 2-3. 
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein R, R7 and R9 are each hydrogen or an unsubstituted alkyl group having 1 to 20 carbon atoms (methyl), meeting all the limitations of claims 5.
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein the metal complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M; m is 2; n is 1; q is 0; m+n+q is the oxidation state of M; Lb is 
    PNG
    media_image4.png
    110
    108
    media_image4.png
    Greyscale
, wherein Ra and Rc are each unsubstituted alkyl group having 1 to 20 carbon atoms; Rb is hydrogen, meeting all the limitations of claim 7.
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein the complex has the formula of Ir(La)2Lb, meeting all the limitations of claim 8
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein the ligand La is La4-37,
    PNG
    media_image5.png
    203
    121
    media_image5.png
    Greyscale
, meeting all the limitations of claim 9.
The metal complex of Boudreault ‘277 as modified by Boudreault ‘122, wherein the ligand Lb is any one selected from the group of: Lb31, 
    PNG
    media_image6.png
    202
    106
    media_image6.png
    Greyscale
, meeting all the limitations of claim 10.
Regarding claim 11, the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claims 1-3, 5, 7-10, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the limitations of claim 11.
Regarding claim 14, the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claim 12, as outlined above.
The device comprises a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and BAlq as a host, and an anode (Al).
The electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Boudreault ‘277 discloses an electroluminescent device (“Device Example” in [136]-[137] and Table 2) comprising Compound 81 as a dopant emits red light having wavelength maximum of 668 nm (Table 3).
The structure of Compound 81 of Boudreault ‘277 and Compound of Boudreault ‘277 as modified by Boudreault ‘122 has similar structure. The only difference is that the later compound has a triazine substituent.
Boudreault ‘122 teaches addition of a triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]). 
Therefore, the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 emits red to near-infrared light, meeting all the limitation of claim 14.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 17, the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claim 12, as outlined above.
The device comprises a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and BAlq as a host, and an anode (Al).
The emission layer host material (BAlq) of the device does not meet the limitation of claim 17; however, Boudreault ‘277 does teach the metal complex of the invention can be used with a host comprising carbazole ([104]).
Boudreault ‘277 exemplifies a host compound comprising carbazole (di-carbazolyldibenzothiophene in [104]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 by substituting BAlq with di-carbazolyldibenzothiophene, as taught by Boudreault ‘277. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the emission layer host material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The resultant device comprises a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and di-carbazolyldibenzothiophene as a host, and an anode (Al), meeting all the limitations of claim 17
Regarding claim 18, the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claim 1, as outlined above.
The electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claim 12, as outlined above.
The device comprises a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and BAlq as a host, and an anode (Al).
Boudreault ‘277 discloses a formulation comprising the compound of the invention and a host ([105]).
The emission layer of the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 comprises the metal complex of Boudreault ‘277 as modified by Boudreault ‘122 and a host (BAlq); therefore, the emission layer material is equated with a formulation, meeting all the limitations of claim 18.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236277 A1) in view of Boudreault et al. (US 2016/0359122 A1), as applied to claims 1-3, 5, 7-14, and 16-18 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao).
Regarding claim 15, the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 reads on all the features of claim 12, as outlined above.
The device comprises a cathode (ITO), an emission layer comprising Boudreault ‘277 as modified by Boudreault ‘122 as a dopant and BAlq as a host, and an anode (Al).
The device does not emits white light; however, Boudreault ‘277 as modified by Boudreault ‘122 teaches the device emits red light, as outlined above (see claim 14).
Liao discloses a stacked electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Boudreault ‘277 as modified by Boudreault ‘122 by staking blue and green electroluminescent units with the red electroluminescent unit of Boudreault ‘277 as modified by Boudreault ‘122 to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the red electroluminescent unit in the stacked device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light electroluminescent device.
The resultant device is a white-light emitting electroluminescent device wherein the red electroluminescent unit comprising the metal complex of Boudreault ‘277 as modified by Boudreault ‘122, meeting all the limitation of claim 15.

Claim 1-3, 5-8, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102703059 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Wang) in view of Boudreault et al. (US 2016/0359122 A1).
Regarding claims 1-3, 5-8, 10, and 19, Wang discloses a metal complex (formula (1) in [007]), wherein R1 and R2 can be aromatic heterocyclic group, substituted aromatic heterocyclic group (the 2nd paragraph from the bottom of page 2).
Wang exemplifies Compound A127 ([008]).
 
    PNG
    media_image7.png
    340
    684
    media_image7.png
    Greyscale

The substituent R1 of Compound A127 of Wang does not read on the limitation of formulas 2 and 6 of the instant claim 1; however, Wang does teach R1 can be an aromatic heterocyclic group.
Boudreault ‘122 discloses a specific heteroaryl group, triazine (formula in [068]) which can be substituted to a Ir metal complex ([060]), wherein the Ir metal complex is used as an emitter of an electroluminescent device ([171] and Table 1).
Boudreault ‘122 teaches a triazine group (formula in [068]) wherein R1 and R2 can be an alkyl group ([071]). Boudreault ‘122 exemplifies an isopropyl group as the alkyl group (1-
Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]). Boudreault further teaches addition of aliphatic side chains on the triazine provides better external quantum efficiency of the metal complex and better thermal stability ([059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Wang (Compound A127) by substituting di-isopropyl-substituted triazine group at the substitution location R1 of Wang (corresponding to R4 of Applicant’s Formula 1), as taught by Wang and Boudreault ‘122. 
The motivation of doing so would provide a red shift of the related light-emitting metal complex with better external quantum efficiency and better thermal stability, as taught by Boudreault ‘122.
Furthermore, a substituted triazine is within the scope of the aromatic heterocyclic group at R1 of formula (1) of Wang. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of an allowed substituent of aromatic heterocyclic group at R1
The modification provides a metal complex has the following structure.

    PNG
    media_image8.png
    409
    665
    media_image8.png
    Greyscale

The ligand La of the metal complex of Wang as modified by Boudreault ‘122 (the left-hand side ligand in the figure above) has identical structure as Applicant’s Formula 1, wherein R1, R3, R5, and R6-R8 are each hydrogen; R2 is an unsubstituted heteroaryl group having 3 to 30 carbon atoms (quinoline); R4 is a substituted heteroaryl group having 3 to 30 carbon atoms (di-isopropyl-substituted triazinyl group); at least one of R3 to R5 is represented by Formula 6 (R4 is Formula 6), wherein X1, X3, and X5 are each N; X2 and X4 are each CR; at least one of X1-X5 is N; R is a substituted alkyl group having 1 to 20 carbon atoms (t-butyl), meeting all the limitations of claims 1-3, 5-8, 10, and 19.
Regarding claim 11, the metal complex of Wang as modified by Boudreault ‘122 reads on all the features of claim 1-3, 5-8, 10, and 19, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb
Therefore, the metal complex of Wang as modified by Boudreault ‘122 reads on all the limitations of claim 11.
Regarding claims 12-13, the metal complex of Wang as modified by Boudreault ‘122 reads on all the features of claims 1-3, 5-8, 10-11, and 19, as outlined above.
Wang discloses an electroluminescent device (“Application Example 2” on page 7) comprising ITO, NPB, TCTA, an emission layer comprising Compound A103 as an emitter (“light emitting dopant material”), Alq, LiF, and Al, wherein Compound A103 is a light emitting dopant material. Wang further discloses the device emits orange-red light corresponding to the CIE value of x=0.46 and y=0.22 (page 8, first paragraph).
It is known in the art that NPB and TCTA are hole transporting material, and Alq, LiF are electron transporting material. In the device, holes move from ITO to the emission layer, and electrons move from Al to the emission layer. Therefore, ITO is an anode, and Al is a cathode.
The Application Example 2 of Wang is equated with an electroluminescent device comprising an anode (ITO), NPB, TCTA, an emission layer comprising Compound A103 as an emitter, Alq, LiF, and cathode (Al).
Wang teaches the iridium complex of the invention having structure of formula (1) is an emitter (“phosphorescent light-emitting material”) of an electroluminescent device, and the emitter material emits red light (on page 2, 3rd to 4th paragraph).
Wang does not disclose a specific electroluminescent device comprising the metal complex of Wang as modified by Boudreault ‘122; however, Wang does teach that the compound of formula (1) can be used as the emitter of an electroluminescent device, and the metal complex of Wang as modified by Boudreault ‘122 is encompassed by formula (1) of Wang.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Wang (Application Example 2 of Wang) by substituting the emitter material of the emission layer with the metal complex of Wang as modified by Boudreault ‘122, as taught by Wang. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the emitters (light emitting dopant material) of the electroluminescent device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The resultant device comprises an anode (ITO), NPB, TCTA, an emission layer comprising the metal complex of Wang as modified by Boudreault ‘122 as an emitter, Alq, LiF, and cathode (Al), wherein the emission layer is an organic layer, meeting all the limitations of claims 12-13.
Regarding claim 14, the electroluminescent device of Wang as modified by Boudreault ‘122 reads on all the limitation of claim 12 as outlined above. 
The device comprises an anode (ITO), NPB, TCTA, an emission layer comprising the metal complex of Wang as modified by Boudreault ‘122 as an emitter, Alq, LiF, and cathode (Al), wherein the emission layer is an organic layer.
The electroluminescent device taught by Wang reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that the electroluminescent device taught by Wang emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the metal complex of the invention can obtain deep red and near infrared luminescence ([009]-[010]).
The metal complex of the invention is represented by one of Applicant’s Formulas 1-5 ([011]). The metal complex of Wang as taught by Boudreault ‘122 has identical structure as Formula 1 as outlined above. The ligand structure of the metal complex of Wang as taught by Boudreault ‘122 is similar as the example ligand La1-150 (page 26).
Thus, the metal complex of Wang as taught by Boudreault ‘122 can obtain deep red and near infrared luminescence.
Furthermore, Wang teaches the iridium complex having structure of formula (1) emits red light (page 2, paragraph 4). The metal complex of Wang as modified by Boudreault ‘122 is within the limitation of the formula (1) of Wang.
The example devices comprising emitter of Compounds of Wang including A103, A109, and A113 are all emits orange-red light. It is noted that the color of orange-red includes a color of red. 
Boudreault ‘122 teaches addition of triazine group to a heteroleptic metal complex having phenyl and pyridine provides a red shift of the related light-emitting metal complex due to the highly electron withdrawing effect of the triazine group ([059]).
Therefore, the electroluminescent device of Wang as modified by Boudreault ‘122 emits red to near-infrared light, meeting all the limitation of claim 14
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the metal complex of Wang as modified by Boudreault ‘122 provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 1-3, 5-8, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akino et al. (US 2010/0019669 A1, hereafter Akino).
Regarding claims 1-3, 5, 7-8, 10, and 19-20, Akino discloses a metal complex (formula (1) in [006]), wherein R1 to R8 can be hydrogen, an alkyl group, an aryl, or a monovalent heterocyclic group, R5 and R6 can bond to form a ring, provided that at least one of R2 and R7 is a group represented by the following formula (2), wherein m can be an integer 1 to 3; n cam be an integer 0 to 2; Z1 to Z5 can be C or N, provided that at least two of Z1 to Z5 are N; formula (3) represents a monoanionic bidentate ligand; and Rx and Ry can be C, O, or N ([006]).

    PNG
    media_image9.png
    285
    682
    media_image9.png
    Greyscale
 
Akino exemplifies bidentate chelating ligands of formula (1) ([028], here “bidentate chelating ligand” represents the ligand defined by the subscript m of formula (1) in [022]), as shown below. In the ligands R can be hydrogen or an alkyl ([028]). Akino exemplifies methyl th compound on page 10, hereafter “metal complex P10-5”) as shown below.
 
    PNG
    media_image10.png
    447
    716
    media_image10.png
    Greyscale

Akino does not disclose a specific metal complex in which the bidentate chelating ligand include a quinoline unit; however, Akino does teach both pyridine and quinoline are alternative options for the ring structure located between phenyl ring and pyrimidine ring of the bidentate chelating ligand (see the figure above left).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Akino (Metal complex P10-5) by substituting the pyridine located between the phenyl ring and the pyrimidine ring of the bidentate chelating ligand with quinoline, as taught by Akino. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Akino teaches that substituents R5 and R6 of formula (1) of Akino can form a fused ring. Akino exemplifies quinoline as the fused ring; thus, both pyridine and quinoline are alternative options in the 
The modification provides Metal complex taught by Akino (1) as shown below; however, the substitution position of the t-butylpyrimidine group does not read on the limitation of Applicant’s Formula 3 of instant claim 1.
The Metal complex taught by Akino (1) is one of position isomers with similar compounds in which the other position isomer, wherein the t-butyl-substituted pyrimidine group is substituted at the fused benzene ring instead of the pyridine ring (i.e. substitution positions corresponding R2-R4 of Applicant’s Formula 3), meets the claim limitation. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Metal complex taught by Akino (1) by changing the substitution position of the t-butylpyrimidine group such that the t-butylpyrimidine group is substituted at R2 position of Applicant’s Formula 3. A compound in which the substitution position of the t-butylpyrimidine group is R2 would represent a position isomer of the Metal complex taught by Akino (1). One of ordinary skill in the art would expect that having each respective structure would act in similar manner.

    PNG
    media_image11.png
    487
    796
    media_image11.png
    Greyscale

The ligand La of the Modified metal complex of Akino has identical structure as Applicant’s Formula 3, wherein R1, R3, R4, and R6-R9 are each hydrogen; R2 is a substituted heteroaryl group having 3 to 30 carbon atoms (t-butylpyrimidine); at least one of R2 to R4 is 2 is Formula 6), wherein X2 and X4 are each N; X3 is CR; at least one of X1-X5 is N; R is a substituted alkyl group having 1 to 20 carbon atoms (t-butyl), meeting all the limitations of claims 1-3, 5, 7-8, 10, and 19-20.
Regarding claim 6, the Modified metal complex of Akino reads on all the features of claim 1-3, 5, 7-8, 10, and 19-20, as outlined above.
The Modified metal complex of Akino, wherein R is t-butyl group which does not meet the limitation of claim 6; however, Akino does teach R of the bidentate chelating ligand ([028]) can be an alkyl. Akino further exemplifies methyl and t-butyl as the alkyl substituent group ([030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified metal complex of Akino by substituting the t-butyl group with a methyl group, as taught by Akino. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both t-butyl and methyl are allowed substituents at R of the bidentate chelating ligand structures ([028] and [030]). The substitution of t-butyl with methyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A methyl group is one of exemplified alkyl groups ([030]). The selection of a methyl group as R would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The modification provides a metal complex having identical structure as the Modified metal complex of Akino as shown above, except that the t-butyl group is replaced by a methyl group, meeting all the limitations of claim 6.
Regarding claim 11, the Modified metal complex of Akino reads on all the features of claim 1-3, 5, 7-8, 10, and 19-20, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the Modified metal complex of Akino reads on all the limitations of claim 11.
Regarding claims 12-13 and 16-18, the Modified metal complex of Akino reads on all the features of claim 1-3, 5, 7-8, 10, and 19-20, as outlined above.
Akino discloses an organic electroluminescent device comprising an anode (ITO), an organic layer comprising a metal complex of Akino (MC-4), and a cathode (Al) ([180]; general device structure in [115]-[119]).
Akino discloses the metal complex of Akino is used as the light emitting material ([116]). 
Akino teaches a host compound comprising carbazole can be used with the metal complex of Akino to make the emissive layer of the organic electroluminescent device of Akino ([124]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Akino by substituting the emitter material (MC-4) of the emissive layer with the Modified metal complex of Akino and additionally incorporating a host compound comprising carbazole in the emissive layer, as taught by Akino. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Thus, the substitution of the known emitters of the electroluminescent device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Both emissive layer comprising the metal complex of Akino alone and the emissive layer comprising the metal complex of Akino with a host compound which including carbazole are an alternative options to make the emissive layer of Akino. Thus, the incorporation of a host material comprising carbazole to make a emissive layer comprising both a metal complex of Akino and a host compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The resultant device comprises an anode (ITO), an emissive layer comprising the Modified metal complex of Akino as an emitter and a host compound comprising carbazole, and cathode (Al), wherein the emissive layer is an organic layer and the material of the emissive layer is a formulation, meeting all the limitations of claims 12-13 and 16-18.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2008/0261076 A1, hereafter Kwong) in view of Lecloux et al. (US 2011/0260140 A1, hereafter Lecloux), Abe et al. (US 2012/0273769 A1, hereafter Abe), and Boudreault et al. (US 2016/0359122 A1).
Regarding claims 1-3, 5-10, 12-13, 16, and 18-20, Kwong discloses a metal complex (formula II in [022]-[026]) and exemplifies Compound 22 ([038]), as shown below.

    PNG
    media_image12.png
    303
    597
    media_image12.png
    Greyscale

Kwong discloses the organic electroluminescent device comprising Compound 22 of Kwong as the emitter of the light emitting layer emits light having maximum wavelength of 637 nm (Table 1).
Kwong discloses an organic electroluminescent device (“22a” in [181]) comprising an anode (ITO), a hole transport layer (NPD), an emissive layer comprising BAlq as a host and Compound 22 as an emitter dopant, an electron transport layer (Alq3), and a cathode (Al).
The metal complex of Kwong (Compound 22) does not have structure represented by Applicant’s Formula 6.
Lecloux discloses a metal complex having a phenylquinoline ligand structure (formula L-19 in [090]) used as the electroluminescent material with red/red-orange emission color (Abstract).

    PNG
    media_image13.png
    264
    406
    media_image13.png
    Greyscale

Lecloux teaches that shifting color to longer wavelengths can be accomplished by selecting one or more electron-withdrawing substituents for R14 through R19 of the formula L-19; and/or by selecting one or more electron-donating substituent for R20 through R23 of the formula L-19 ([093]).
A triazine group is a known electron-withdrawing group used as a substituent group of a metal complex, as taught by Abe ([027]; formula (1) in [007]).
Abe exemplifies a diisopropyltriazine group as the electron-withdrawing group (Compound pil-4 in [071]).
Furthermore, Boudreault ‘122 teaches that addition of a triazine group provides a red shift of the light emitting metal complex ([059]; structure of diisopropyltriazine group in LA2, wherein R1 = R2 = isopropyl, BB2 in [081]). Boudreault ‘122 teaches that addition of aliphatic side chains on the triazine provides better external quantum efficiency and better thermal stability ([059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 22 of Kwong by substituting a diisopropyltriazine group at one of three substitution positions corresponding to R2 through R4
The motivation of doing so would have been to shift the emission color of the metal complex to longer wavelengths as taught by Abe.
Another motivation would have been to provide a red shift of the light emitting metal complex and better external quantum efficiency and better thermal stability, as taught by Boudreault ‘122.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Lecloux teaches that shifting color to longer wavelengths can be accomplished by substituting an electron withdrawing group at one of substitution positions of the quinoline unit (corresponding to R14 through R19 of the formula L-19 of Lecloux). There are total six substitution positions in the quinoline unit of the Compound 22 of Kwong. Among the six positions, three positions at the fused benzene ring corresponding to R2-R4 of Formula 3 of claim 1, read on the limitation of Applicant’s Formula 3. An ordinary skill in the art recognize that substitution of a triazine group at R19 position of the formula L-19 of Lecloux would provide unstable structure because of the steric hindrance of the triazine group against the phenyl ring coordinated to the Ir metal. Thus, stable substitution positions would be R14 through R18 of the formula L-19 of Lecloux. Selection the three substitution positions out of total five possible substitution positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, selection of the diisopropyltriazine group from the finite number of exemplified triazine groups disclosed by Abe (see example compounds in [071]) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively 
Furthermore, the metal complexes having the diisopropyltriazine group substituted at any one of substitutable positions of the quinoline unit are position isomers with similar compounds in which the diisopropyltriazine group is substituted at one of R2-R4 positions of Applicant’s Formula 3 meets claim limitation. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Compound 22 of Kwong by substituting 2 through R4 positions of Applicant’s Formula 3. A compound in which the substitution position of the diisopropyltriazine group is one of R2 through R4 would represent a position isomer of the five metal complexes which can be produced based on teaching of Kwong in view of Lecloux, Abe, and Boudreault ‘122. One of ordinary skill in the art would expect that having each respective structure would act in similar manner.
The modification provides a metal complex has the following structure.

    PNG
    media_image14.png
    342
    857
    media_image14.png
    Greyscale

The ligand La of the metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 has identical structure as Applicant’s Formula 3, wherein R1 and R6-R9 are each hydrogen or an unsubstituted alkyl group having 1 to 20 carbon atoms (R7 and R9 are each methyl); R2-R4 are each independently selected from hydrogen and a substituted heteroaryl group having 3 to 30 carbon atoms (diisopropyltriazine); at least one of R2 to R4 is represented by Formula 6, wherein X1, X3, and X5 are each N; X2 and X4 are each CR; at least one of X1-X5 is N; R is a substituted alkyl group having 1 to 20 carbon atoms (methyl), meeting all the limitations of claims 1-3, 5-10, and 19-20.
The modification of Compound 22 of Kwong also provides a resultant organic electroluminescent device of Kwong as taught by Lecloux, Abe, and Boudreault ‘122 comprising claims 12-13, 16, and 18. 
Regarding claim 11, the metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on all the features of claim 1-3, 5-8, 10, and 19-20, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on all the limitations of claim 11.
Regarding claim 14, the organic electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on all the features of claim 12-13, 16, and 18, as outlined above.
The organic electroluminescent device comprises an anode (ITO), a hole transport layer (NPD), an emissive layer comprising BAlq as a host and the Metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 as an emitter dopant, an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of a hole transport layer.
The electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that the electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the metal complex of the invention can obtain deep red and near infrared luminescence ([009]-[010]).
The metal complex of the invention is represented by one of Applicant’s Formulas 1-5 ([011]). The metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 has identical structure as Formula 3 as outlined above. 
Thus, the metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 can obtain deep red and near infrared luminescence.
Furthermore, Kwong discloses an organic electroluminescent device comprising Compound 22 of Kwong as the emitter of the emissive layer emits light having maximum wavelength of 637 nm (Table 1). The emission of the device is determined by the properties of the emitter, Compound 22 of Kwong.
The metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 has similar structure as Compound 22 of Kwong. The only difference between the compounds is that the former complex has diisopropyltriazine substituent.
Lecloux, Abe, and Boudreault ‘122 teaches an electron withdrawing group of diisopropyltriazine substituent shift the emission spectrum of the metal complex to the longer wavelength (i.e. redshift) ([093] by Lecloux; [059] by Abe)
Therefore, the organic electroluminescent device comprising the Metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 as the emitter should emit red to near-infrared light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the metal complex of Boudreault ‘277 as modified by Abe is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 17, the organic electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on all the features of claim 12-13, 16, and 18, as outlined above.
The organic electroluminescent device comprises an anode (ITO), a hole transport layer (NPD), an emissive layer comprising BAlq as a host and the Metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 as an emitter dopant, an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of a hole transport layer.
The emission layer host material (BAlq) of the device does not meet the limitation of claim 17; however, Kwong teaches the other host compound comprising carbazole (CBP in [043]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 by substituting BAlq with CBP, as taught by Kwong. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the 
The resultant device comprises an anode (ITO), a hole transport layer (NPD), an emissive layer comprising CBP as a host and the Metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 as an emitter dopant, an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of a hole transport layer, meeting all the limitations of claim 17.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2008/0261076 A1) in view of Lecloux et al. (US 2011/0260140 A1), Abe et al. (US 2012/0273769 A1), and Boudreault (US 2016/0359122 A1), as applied to claims 1-3, 5-8, 10-14, and 16-20 above, further in view of Liao et al. (US 2003/0170491 A1).
Regarding claim 15, the organic electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 reads on all the features of claim 12-13, 16, and 18, as outlined above.
The organic electroluminescent device comprises an anode (ITO), a hole transport layer (NPD), an emissive layer comprising BAlq as a host and the Metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 as an emitter dopant, an electron transport layer (Alq3), and a cathode (Al), wherein the combined layer of a hole transport layer.
The device does not emits white light; however, the device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 emits red light, as outlined above (see claim 14).
Liao discloses a stacked electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 by staking blue and green electroluminescent units with the red electroluminescent unit of Kwong as modified by Lecloux, Abe, and Boudreault ‘122 to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the red electroluminescent unit in the stacked device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light electroluminescent device.
The resultant device is a white-light emitting electroluminescent device wherein the red electroluminescent unit comprising the metal complex of Kwong as modified by Lecloux, Abe, and Boudreault ‘122, meeting all the limitation of claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786